  Case 16-36055         Doc 66     Filed 02/12/19 Entered 02/12/19 10:59:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-36055
         LATISHA LYNETTE JUDE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/11/2016.

         2) The plan was confirmed on 02/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/17/2018, 07/26/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/09/2019.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-36055        Doc 66      Filed 02/12/19 Entered 02/12/19 10:59:36                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $14,600.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $14,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $672.55
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,672.55

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
1st Family Dental              Unsecured          25.00           NA              NA            0.00       0.00
1st Family Dental              Unsecured          51.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI Secured            450.00           NA              NA            0.00       0.00
ALLY FINANCIAL                 Unsecured     23,645.00     23,645.22        23,645.22        201.75        0.00
AMERICOLLECT INC               Unsecured          35.00           NA              NA            0.00       0.00
ASCENSION SERVICES             Unsecured         598.00        597.50          597.50           0.00       0.00
BANK OF AMERICA NA             Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured      1,208.00         510.51          510.51           0.00       0.00
CHILDRENS MEMORIAL HOSPITAL    Unsecured         108.15           NA              NA            0.00       0.00
CHILDRENS MEMORIAL HOSPITAL    Unsecured         125.08           NA              NA            0.00       0.00
CHILDRENS MEMORIAL HOSPITAL    Unsecured         245.43           NA              NA            0.00       0.00
CHILDRENS MEMORIAL HOSPITAL    Unsecured         152.97           NA              NA            0.00       0.00
CHURCHILL DOWNS                Unsecured          94.25           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         517.23           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         717.17      2,001.17        2,001.17          17.07       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         200.00           NA              NA            0.00       0.00
CONTRACT CALLERS               Unsecured      1,045.00            NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured          546.00        546.84          546.84           0.00       0.00
DRAPER & KRAMER                Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES           Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES           Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES           Unsecured           0.00           NA              NA            0.00       0.00
EDFINANCIAL SERVICES           Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00
EDFL SVCS/Idapp                Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-36055        Doc 66     Filed 02/12/19 Entered 02/12/19 10:59:36                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
EDFL SVCS/Idapp               Unsecured           0.00           NA           NA            0.00       0.00
EDFL SVCS/Idapp               Unsecured           0.00           NA           NA            0.00       0.00
FINGERHUT CORP                Unsecured           0.00           NA           NA            0.00       0.00
FIRST PREMIER BANK            Unsecured         529.00           NA           NA            0.00       0.00
GM FINANCIAL                  Secured       14,000.00     14,000.00     14,000.00      5,605.88     856.70
GM FINANCIAL                  Secured              NA         750.00       750.00           0.00       0.00
GM FINANCIAL                  Unsecured            NA            NA        750.00           0.00       0.00
GM FINANCIAL                  Unsecured      7,567.00       7,575.64     7,575.64          64.64       0.00
GOVERNORS STATE UNIVERSITY    Unsecured      2,790.00            NA           NA            0.00       0.00
IC SYSTEM INC                 Unsecured         258.00           NA           NA            0.00       0.00
IQ DATA INTERNATIONAL INC     Unsecured      8,624.00            NA           NA            0.00       0.00
ISAC                          Unsecured           0.00           NA           NA            0.00       0.00
ISAC                          Unsecured           0.00           NA           NA            0.00       0.00
ISAC                          Unsecured           0.00           NA           NA            0.00       0.00
ISAC                          Unsecured           0.00           NA           NA            0.00       0.00
JCITRON LAW                   Unsecured         606.00           NA           NA            0.00       0.00
KOHLS/CAPONE                  Unsecured         510.00           NA           NA            0.00       0.00
LOYOLA UNIVERSITY OF CHICAGO Unsecured            0.00           NA           NA            0.00       0.00
LVNV FUNDING                  Unsecured      1,134.00            NA           NA            0.00       0.00
LVNV FUNDING                  Unsecured           0.00      1,315.43     1,315.43           0.00       0.00
MACYS                         Unsecured         500.00           NA           NA            0.00       0.00
MCGARTHY BURGESS & WOLFF      Unsecured      1,934.34            NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured         845.94           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured         467.72           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured          80.77           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured      1,374.52            NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured         433.33           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured         892.03           NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured      1,349.52            NA           NA            0.00       0.00
NORTHWESTERN MEDICAL FACILITY Unsecured         640.73           NA           NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC   Unsecured           0.00           NA           NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured           0.00      1,045.43     1,045.43           0.00       0.00
PERSONAL FINANCE              Secured        5,483.00       5,483.00     5,482.84      2,195.58     335.50
PRA RECEIVABLES MGMT          Unsecured            NA       1,208.69     1,208.69           0.00       0.00
PRESTON HIGGINS               Unsecured         606.00        607.00       607.00           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured         900.00        900.83       900.83           0.00       0.00
SOUTHERN IL UNIV CARBONDALE   Unsecured      3,833.03            NA           NA            0.00       0.00
SPRINT NEXTEL                 Unsecured      4,156.08            NA           NA            0.00       0.00
UPA LLC                       Unsecured      2,042.00            NA           NA            0.00       0.00
US DEPT OF ED GREAT LAKES     Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED GREAT LAKES     Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured     47,078.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured     29,047.00            NA           NA            0.00       0.00
US DEPT OF ED NELNET          Unsecured     47,078.00     76,223.00      2,028.04        650.33        0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-36055         Doc 66      Filed 02/12/19 Entered 02/12/19 10:59:36                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,482.84          $7,801.46         $1,192.20
       All Other Secured                                    $750.00              $0.00             $0.00
 TOTAL SECURED:                                          $20,232.84          $7,801.46         $1,192.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $42,732.30            $933.79              $0.00


Disbursements:

         Expenses of Administration                             $4,672.55
         Disbursements to Creditors                             $9,927.45

TOTAL DISBURSEMENTS :                                                                      $14,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
